DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 150 [0028 – 0029].
The drawings are objected to under 37 CFR 1.83(a) because they fail to provide a reference number for “an exterior rear surface” [0028] as described in the specification.  
Respectfully, identification of the “exterior rear surface” is important, as the structure of the “a shell” must be shown.  The specification [0028] recites that “each of the heat exchanger cabinet right shell 132 and the heat exchanger cabinet left shell 134 comprise: 
an interior side surface 146, 
an interior rear surface 148, 
an exterior side surface 1501, and 
an exterior rear surface”.
If the “shell” is understood to be “an exterior or enclosing cover or case”2, it seems that the left shell (134) would comprise the interior of left side (114), the interior of back side (112) (or “interior rear surface” (148) if this is the interior of the back side), the outermost side of interior side surface (146), and the interior of front side (110).
Any structural detail that is essential for a proper understanding of the disclosed invention should be should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” has been used to designate both “an enclosure” and “an assembly recess”

    PNG
    media_image1.png
    206
    259
    media_image1.png
    Greyscale

Respectfully, the element shown above is an assembly recess for mounting hardware therein, to join the heat exchanger cabinet to the blower cabinet3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 11, 16 and 19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Choi et al (US 2009/0205352).
In re Claim 1, Choi et al discloses an air handling unit (fig 1) comprising: a heat exchanger cabinet (figs 1 – 3, (20)) comprising: a shell (annotated, below) positioned along a first side of the heat exchanger cabinet; and an enclosure (50/52) disposed within the shell [0037], wherein the enclosure is configured to receive a control component (fig 3: (51)) [0051] for the air handling unit. 

    PNG
    media_image2.png
    619
    720
    media_image2.png
    Greyscale

In re Claim 2, Choi et al discloses wherein the enclosure (50/52) comprises a front wall, a rear wall, an upper wall, a lower wall (as seen in figs 1, 4), and a cover (fig 1: (53)).  
In re Claim 3, Choi et al discloses wherein the cover (53) is attached to each of the front wall, the rear wall, the upper wall, and the lower wall (annotated, below).  

    PNG
    media_image3.png
    407
    376
    media_image3.png
    Greyscale

In re Claim 4, Choi et al discloses wherein the enclosure further comprises the control component (51), the control component is positioned within the enclosure (as seen in fig 3) [0055].  

    PNG
    media_image4.png
    644
    764
    media_image4.png
    Greyscale

In re Claim 11, Choi et al discloses an air handling unit (fig 1)) comprising: a heat exchanger cabinet (figs 1 – 3: (20)) comprising: a shell (annotated, below) positioned along a first side (21) of the heat exchanger cabinet [0056]; and an enclosure (50/52) disposed within the shell, wherein the enclosure comprises an aperture (as seen in fig 3) configured to receive a control component (51).  
In re Claim 16, Choi et al discloses wherein a refrigeration coil assembly (fig 1: (40)) is positioned adjacent to the enclosure (50/52).  
In re Claim 19, Choi et al discloses wherein the control component (fig 4: (51)) is positioned on a carrier (70).

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 5, 9, 10, 12, 17 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Choi et al (US 2009/0205352), in view of Lingrey et al (US 2011/0120167).
In re Claim 5, the air handling unit of Choi et al has been discussed, but wherein the front wall comprises an aperture configured to receive the control component within the enclosure. 
Lingrey et al teaches an air handling unit (fig 4: (58)) comprising a heat exchanger cabinet (fig 4: (426)) comprising:
 a shell (annotated below) positioned along a first side of the heat exchanger cabinet; and 

    PNG
    media_image5.png
    449
    502
    media_image5.png
    Greyscale

an enclosure (404/488/494/400) disposed within the shell, wherein the enclosure is configured to receive a control component (402) for the air handling unit, 

    PNG
    media_image6.png
    263
    603
    media_image6.png
    Greyscale

wherein a front wall (figs 7a, b: (404)) comprises an aperture (480) configured to receive the control component (402) within the enclosure [0079].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Choi et al, as taught by Lingrey et al, such that the enclosure front wall comprises an aperture configured to receive the control component within the enclosure, for the benefit of ease of access without removing the enclosure from the shell.
In re Claim 9, the air handling unit of Choi et al has been discussed, wherein the enclosure comprises a lateral ramp (figs 4 – 7: (71)) and a vertical ramp (71), wherein each of the lateral ramp and the vertical ramp is configured to guide the control component (51) into the enclosure [0065 – 0066]. 
Accordingly, Choi et al discloses the lateral and vertical ramps in the enclosure, and not in the cover as claimed by Applicant.  However, it would have been an obvious matter of design choice to locate the lateral and vertical ramps in the cover,  since the Applicant had not shown that the limitation is for a particular reason or solves a particular problem, and a cover comprising a lateral ramp and a vertical ramp would perform equally well in either configuration [0032, 0033].
In re Claim 10, the air handling unit of Choi et al has been discussed, wherein the control component (figs 3: (51)) is bound by at least one of the lateral ramp (71) and the vertical ramp, and at least one of the front wall, the rear wall, the upper wall, and the lower wall.  
In re Claim 12, the air handling unit of Choi et al has been discussed (In re Claim 11, above), wherein the enclosure further comprises a front wall, a rear wall, an upper wall, a lower wall, and a cover (53) at a lateral wall, wherein the front wall comprises the aperture.  

    PNG
    media_image7.png
    433
    936
    media_image7.png
    Greyscale

However, Choi et al lacks wherein the front wall comprises the aperture. 
It is respectfully noted that the “front wall” and “lateral wall” lack wherein it comprises an aperture. 
Lingrey et al teaches an air handling unit (fig 4: (58)) and a heat exchanger cabinet (fig 4: (426)) comprising:
 a shell (annotated below) positioned along a first side of the heat exchanger cabinet; 
an enclosure (404/488/494/400) disposed within the shell, wherein the enclosure is configured to receive a control component (402) for the air handling unit, and
wherein a front wall (figs 7a, b: (404)) comprises an aperture (480) configured to receive the control component (402) within the enclosure [0079].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Choi et al, as taught by Lingrey et al, such that an front/outermost wall of the enclosure comprises an aperture, for the benefit of ease of access without removing the enclosure from the shell.
Regarding the limitation wherein the enclosure comprises a front wall, a rear wall, an upper wall, a lower wall, and a cover, it would have been a matter of obvious design choice to identify four of  the six sides of an enclosure as a front wall, a rear wall, an upper wall, a lower wall, since Applicant has not shown that the nomenclature is for a particular reason or solves a particular problem, and the proposed system would perform equally well in either nomenclature, understanding that the enclosure front wall is the outermost wall.
In re Claim 17, the air handling unit of Choi et al has been discussed (In re Claim 12, above), wherein Choi et al discloses the front wall comprises a recessed section (fig 4, (52a)), therefore could be construed as lacking wherein the rear wall comprises recessed sections. 
Regarding the limitation wherein the rear wall comprises recessed sections, it would have been a matter of obvious design choice to identify one of the six sides of an enclosure as a rear wall, since Applicant has not shown that the nomenclature is for a particular reason or solves a particular problem, and the proposed system would perform equally well in either nomenclature, understanding that the enclosure front wall is the outermost wall.
Regarding the limitation “recessed sections”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of recessed sections, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Please note that in the instant application, specification paragraph [0030], Applicant has not disclosed any criticality for the claimed limitations.
In re Claim 20, the air handling unit of Choi et al has been discussed (in re Claim 19, above), wherein the carrier (60) (and the control component (51) mounted thereon) is configured for insertion into the enclosure (50/52), but as the carrier lacks an insertion aperture, Choi et al lacks wherein the carrier is configured for insertion into the enclosure via the aperture.
Lingrey et al teaches an air handling unit (fig 4: (58)) comprising a heat exchanger cabinet (fig 4: (426)) comprising:
 a shell (annotated above, In re Claim 5) positioned along a first side of the heat exchanger cabinet; and 
an enclosure (404/488/494/400) disposed within the shell, wherein the enclosure is configured to receive a control component (402) for the air handling unit, 
wherein a front wall (figs 7a, b: (404)) comprises an aperture (480) configured to receive the control component (402) within the enclosure [0079].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Choi et al, as taught by Lingrey et al, such that the .

Claims 6, and 7 are rejected under 35 U.S.C. §103 as being unpatentable over Choi et al (US 2009/0205352), in view of Lingrey et al (US 2011/0120167), in view of Minto (US 3,730,429).
In re Claim 6, the proposed system has been discussed, but lacks wherein insulation is disposed within the enclosure.  
Minto teaches a control enclosure (figs 1 – 4: (16)) wherein insulation (22) is disposed within the enclosure (col 2, lns 37 – 45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Minto, such that insulation is disposed within the enclosure, for the benefit of providing a thermal insulative barrier to protect the system components and improved longevity.
In re Claim 7, the proposed system has been discussed above (In re Claim 6), wherein Minto teaches an insulated enclosure (16), wherein the insulation (22) is a urethane4 foam (col 2, ln 45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Minto, such that the insulation is a polyurethane foam, for the benefit of providing a thermal insulative barrier to protect the system components and improved longevity.

Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Choi et al (US 2009/0205352), in view of Correa (US 6,230,512).
In re Claim 8, the air handling unit of Choi et al has been discussed (In re Claim 2
Choi et al teaches an air handling unit (figs 1, 5, (10)) comprising a shell (fig 5, below left) positioned along a first side (20) of a heat exchanger cabinet (12/14/16/18/20); the shell ((56) and elements annotated in fig 5, below left) positioned along a first side (20) of the heat exchanger cabinet; 
an enclosure (fig 2: (56/74/76/82)) disposed within the shell, wherein the enclosure is configured to receive a control component (64) for the air handling unit; and
at least one of the enclosure front wall, rear wall, upper wall (74/76), the lower wall is integral with the shell ((48)).  (col 1, lns 60 – 67; col 3, lns 31 – 47).

    PNG
    media_image8.png
    587
    1031
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Choi et al, as taught by Choi et al, such that at least one of the front wall, the rear wall, the upper wall, and the lower wall of the enclosure is integral with the shell, for the benefit of a reduced number of components to be assembled during manufacture saving production costs.

Claim 13 is rejected under 35 U.S.C. §103 as being unpatentable over Choi et al (US 2009/0205352), in view of Minto (US 3,730,429).
In re Claim 13, the air handling unit of Choi et al has been discussed (In re Claim 11, above), wherein the control component (51) is disposed within the enclosure (50/52).  
However Choi et al lacks wherein insulation is disposed within the enclosure.  
Minto teaches a control enclosure (figs 1 – 4: (16)) wherein insulation (22) is disposed within the enclosure (col 2, lns 37 – 45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Minto, such that insulation is disposed within the enclosure, for the benefit of providing a thermal insulative barrier to protect the system components and improved longevity.

Claims 14 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Choi et al (US 2009/0205352), in view of Braver (US 4,127,162).
In re Claim 14, the air handling unit of Choi et al has been discussed, wherein a blower assembly (60) is positioned adjacent the enclosure (50/52).  
Accordingly Choi et al lacks wherein the blower assembly (60) is positioned below the enclosure.  However, such a configuration is known in the art.
Braver teaches a modular air handling unit (figs 1, 2: (10)) comprising a top plenum section (42) and a bottom operating section (44), the top section comprising a controls enclosure (90) and the bottom section comprising a blower assembly (45), wherein the blower assembly (45) is positioned below the controls enclosure (90).
It would have been to a person having ordinary skill in the arts before the effective filing date of the claimed invention, to modify the layout of the system components of Choi et al, as taught by Braver, in order to position the blower below the enclosure, such that the air handling unit is vertical orientated in lieu of a horizontal orientation, placing the heavy blower motor closer to the floor to simplifying motor replacement.
In re Claim 15, the air handling unit of Choi et al has been discussed, but is silent as to whether the system comprises a heater assembly is positioned above the enclosure.  
Braver teaches a modular air handling unit (figs 1, 4: (10)) comprising an auxiliary heater assembly (fig 4; (100)) is positioned at a fan (45) discharge, adjacent a control assembly enclosure (90).
However, it would have been an obvious matter of design choice to position a heater assembly above a controls enclosure since the applicant had not shown that the limitation is for a particular reason .

Claim 18 is rejected under 35 U.S.C. §103 as being unpatentable over Choi et al (US 2009/0205352), in view of Lingrey et al (US 2011/0120167) in view of Ramakrishnan et al (US 5,732,565).
In re Claim 18, the proposed system has been discussed (see In re Claim 17, above), but lacks wherein removable grommets are positioned within the recessed sections to provide watertight seals.  
Ramakrishnan et al teaches an air handling unit (figs 1A, 1B, 3) comprising a control component enclosure (84) disposed within a shell ((78), cavity (82)) (col 5, lns 60 – 67, col 6, lns 1 - 20), wherein an enclosure wall (84a) comprises a recessed section (84b) with a grommet “to seal within the control panel” ((fig 5D: (134)) col 6, lns 26 – 32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Ramakrishnan et al, such that grommets are positioned within the recessed sections to provide watertight seals, for the benefit of mitigating water damage to control components.
Regarding the limitation “removable grommets”, while Ramakrishnan et al teaches the use of rubber grommets (col 4, lns 3 – 5), Ramakrishnan et al is silent as to whether the grommets are removable.  However, it would have been an obvious matter of design choice to provide wherein the grommets are removable, since Applicant had not shown that the limitation is for a particular reason or solves a particular problem, and the proposed system  would perform equally well in either configuration.  Please note that in the instant application, specification paragraph [0030], Applicant has not disclosed any criticality for the claimed limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. 10,139,155.  Although the claims at issue are not identical, they are not patentably distinct from each other because they vary only in that the instant application Claim 1 and 11 discloses “a shell positioned along a first side of the heat exchanger cabinet”, and Claim 8 discloses “the interior shell of the at least one wall at least partially defines a fluid duct of the heat exchanger cabinet
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/065,2245.  Although the claims at issue are not identical, they are not patentably distinct from each other because, while the instant application discloses “a shell positioned along a first side of the heat exchanger cabinet”, copending Application 17/065,224 discloses “an interior shell … that is at least partially bound by each of the interior shell and the exterior skin, wherein the at least one wall is configured to at least partially define the fluid duct6 of the cabinet.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular significance:
Leoratto et al (WO 2009/036533) discloses a control box mounting arrangement for an air conditioning unit (fig 1), comprising at least wherein front panel 23 includes one or more apertures 40 for providing access to the CONTROL BOX 36 from an area A, which is exterior to the air conditioning unit 10 and located on a side of an exterior surface of the front panel 23.

    PNG
    media_image9.png
    580
    791
    media_image9.png
    Greyscale

Kim et al (US 7,032,404) discloses wherein a control box (figs 4, 11: (500)) is comprised of a body part 510 and a cover part 520, and the body part 510 is box-shaped, and includes the motor cover part 512 for enclosing an upper portion of the indoor motor 420 at a right side thereof. 

    PNG
    media_image10.png
    602
    1157
    media_image10.png
    Greyscale

Hernandez e al (US 6,182,460) discloses an upper assembly comprising a control box (fig 2: (144)).  The control box comprises a substantially inverted L-shaped housing 146 having a mounting lug 147 extending from the upper end thereof.  A suitable threaded fastener extends through the mounting lug 147 and the lower mounting lug and into suitable openings 145 provided in the second planar section 68 of the partition 26 to thereby attach the control box to the partition.

    PNG
    media_image11.png
    580
    799
    media_image11.png
    Greyscale

Bolton et al (US 5,461,880) discloses a snap together control box (figs 4, 10, 27) for an air conditioner, wherein the control box (46) assembly engages a slot of the heat exchanger tube sheet.

    PNG
    media_image12.png
    638
    1430
    media_image12.png
    Greyscale

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference number (150) is not found in the figures.
        2 Oxford English Dictionary, Oxford University Press; copyright © 2020
        3 Stewart et al (2011/0232861), figs 4, 5 [0028].  
        Trane International, Inc.; divisional of application No. 12/732722
        4 Urethane (n) 2:  “polyurethane”.  Oxford English Dictionary, Oxford University Press; copyright © 2021
        5 Application No 17/065,224 (PG Pub US 2021/0018218)
        6 A heat exchanger cabinet is also a fluid duct.